293 S.W.3d 485 (2009)
Eric W. SAXTON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69524.
Missouri Court of Appeals, Western District.
October 6, 2009.
Laura G. Martin, Esq., Kansas City, MO, for appellant.
Shaun J. Mackelprang, Esq., and Jamie P. Rasmussen, Esq., Jefferson City, MO, for respondent.
Before JAMES E. WELSH, P.J., and VICTOR C. HOWARD and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Eric Saxton appeals the circuit court's denial of his motion for post-conviction relief under Supreme Court Rule 24.035 after an evidentiary hearing. Saxton pled guilty to domestic assault in the second degree, § 565.073, RSMo 2000. He now claims that he received ineffective assistance of counsel prior to pleading guilty, because his attorney failed to move to dismiss the criminal charges against him based on violation of his right to a speedy trial, and failed to advise him that, by pleading guilty, he would waive his speedy trial claim. Saxton contends that, as a result of these deficiencies, his guilty plea was not knowing, intelligent, and voluntary.
We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).